OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10529 The GKM Funds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850 Los Angeles, California (Address of principal executive offices) (Zip code) Timothy J. Wahl First Western Investment Management, Inc. 1150 Santa Monica Boulevard, Suite 850Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310) 268-2605 Date of fiscal year end:July 31, 2010 Date of reporting period: January 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. GKM FUNDS GKM Growth Fund Semi-Annual Report January 31, 2010 (Unaudited) GKM Growth Fund Portfolio Information January 31, 2010 (Unaudited) Sector Concentration vs. the S&P 500 Index (% of Total Investments) Top 10 Equity Holdings Security Description % of Net Assets Google, Inc. - Class A 6.4% Apple, Inc. 5.5% International Business Machines Corporation 4.7% Microsoft Corporation 3.8% Citrix Systems, Inc. 3.8% Intuit, Inc. 3.6% Intuitive Surgical, Inc. 3.3% Scotts Miracle-Gro Company (The) - Class A 3.2% Applied Materials, Inc. 3.1% Teva Pharmaceutical Industries Ltd. - ADR 3.1% 2 GKM Growth Fund Schedule of Investments January 31, 2010 (Unaudited) Common Stocks — 106.8% Shares Value Consumer Discretionary — 2.3% Household Durables — 2.3% Garmin Ltd. $ Consumer Staples — 3.1% Beverages — 1.3% Coca-Cola Company (The) Personal Products — 1.8% Alberto-Culver Company Health Care — 29.7% Biotechnology — 1.0% Celgene Corporation* Health Care Equipment & Supplies — 16.3% Alcon, Inc. Baxter International, Inc. Conceptus, Inc.* C.R. Bard, Inc. Intuitive Surgical, Inc.* Kinetic Concepts, Inc.* Medtronic, Inc. St. Jude Medical, Inc.* Stryker Corporation Health Care Providers & Services — 2.3% Henry Schein, Inc.* Life Sciences Tools & Services — 4.5% Covance, Inc.* Dionex Corporation* Pharmaceuticals — 5.6% Abbott Laboratories Johnson & Johnson Teva Pharmaceutical Industries Ltd. - ADR 3 GKM Growth Fund Schedule of Investments (Continued) Common Stocks — 106.8% (Continued) Shares Value Industrials — 7.6% Air Freight & Logistics — 1.4% FedEx Corporation $ Commercial Services & Supplies — 1.0% Stericycle, Inc.* Industrial Conglomerates — 2.0% 3M Company Machinery — 2.1% Pall Corporation Road & Rail — 1.1% Norfolk Southern Corporation Information Technology — 57.0% Communications Equipment — 6.4% Cisco Systems, Inc.* QUALCOMM, Inc. Research in Motion Ltd.* Computers & Peripherals — 15.2% Apple, Inc.* EMC Corporation* Hewlett-Packard Company International Business Machines Corporation Electronic Equipment, Instruments & Components — 5.5% Flextronics International Ltd.* Trimble Navigation Ltd.* Internet Software & Services — 6.4% Google, Inc. - Class A* IT Services — 3.4% Accenture plc - Class A Automatic Data Processing, Inc. 4 GKM Growth Fund Schedule of Investments (Continued) Common Stocks — 106.8% (Continued) Shares Value Information Technology — 57.0% (Continued) Semiconductors & Semiconductor Equipment — 4.0% Applied Materials, Inc. $ Intel Corporation Software — 16.1% Adobe Systems, Inc.* Citrix Systems, Inc.* Intuit, Inc.* Microsoft Corporation Oracle Corporation Sybase, Inc.* Materials — 7.1% Chemicals — 7.1% Ecolab, Inc. Scotts Miracle-Gro Company (The) - Class A Sigma-Aldrich Corporation Total Common Stocks (Cost $23,743,876) $ Money Market Funds — 0.0% Shares Value First American Treasury Obligations Fund - Class Y, 0.00%(a) (Cost $75) 75 $
